        Case 1:18-cr-00580-KPF Document 46 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


                                                    18 Cr. 580 (KPF)
                   -v.-
                                                        ORDER
AURORA SANCHEZ,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On December 1, 2020, the Court denied Ms. Sanchez’s application for

compassionate release without prejudice to its renewal after she exhausts her

administrative remedies under 18 U.S.C. § 3582(c)(1)(A). (Dkt. #45). On

December 22, 2020, the Court received a supplemental submission from Ms.

Sanchez enclosing her May 10, 2020 petition to the Bureau of Prisons for

compassionate release. As such, the Court understands that Ms. Sanchez has

renewed her motion for compassionate release. The parties are hereby

ORDERED to adhere to the following briefing schedule: the Government’s

response is due on or before January 4, 2021, and any reply from Ms. Sanchez is

due on or before February 18, 2021. The Clerk of Court is directed to mail a

copy of this Order to Ms. Sanchez at her address of record.
      SO ORDERED.

Dated: December 23, 2020
       New York, New York                    KATHERINE POLK FAILLA
                                            United States District Judge
